EXHIBIT 99.2 Management’s Discussion and Analysis For The Nine Months Ended September 30, 2011 1 Management’s Discussion and Analysis November 10, 2011 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Exeter” mean Exeter Resource Corporation and its subsidiaries; (ii) information is provided as of September 30, 2011, unless otherwise stated; (iii) all references to monetary amounts are to thousands of Canadian dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US dollars. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended. All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, the timing of its drilling, exploration programs and exploration results and completion of various studies, adequacy of water rights for the oxide project, exercise of the option to acquire 100% of the Sideral project adjacent to its Caspiche project, the Company’s ability to mitigate against foreign exchange risk, changes required to the Company’s accounting policies on adoption of IFRS, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on the Company’s Caspiche project. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law. Such factors and assumptions include, amongst others, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with negotiations, misjudgements in the course of preparing forward-looking statements, fluctuations in gold, copper, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology, continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs, recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and native groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; uncertainty as to timely availability of permits and other governmental approvals and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in Exeter’s Annual Information Form for the year ended December 31, 2010, filed with the Canadian securities regulatory authorities and other information released by Exeter and filed with the appropriate regulatory agencies. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. For the reasons set forth above, readers should not place undue reliance on forward-looking statements.All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. 2 Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Exeter have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1933, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations Third Quarter 2011 The Company continued with prefeasibility studies on the Caspiche project in the Maricunga region of Chile. In February, the Company exercised the option to acquire the Caspiche project from Anglo American. Additionally, the Company entered into an option agreement to acquire the Sideral project adjacent to the Caspiche project as well as entered into a water option for the acquisition of up to 300 litres per second. The 2010/2011 drill season and site activities ended in May due to the onset of the Andean winter although operations in Santiago and Copiapo offices continued normally. In the final week of September, Exeter personnel and subcontractors reopened the Caspiche camp to prepare for the 2011/2012 work season.A bulldozer, backhoe and additional heavy equipment were mobilized to the site to begin road repairs and cleaning of the access tracks to site and preparation of work platforms. In June the Company announced the results of its stand alone Oxide only pre-feasibility study on the Caspiche deposit.Work continued on the much larger pre-feasibility study (PFS) associated with the entire Caspiche ore body. Associated with this PFS study are several metallurgical test programs which began in the quarter and are currently in progress and are designed to support the assumptions on metallurgical recoveries and treatment options as well as a detailed scoping study on In Pit Crushing and Conveying (IPCC) which was approved for development to the PFS level of detail. The IPCC study is scheduled for completion in November 2011 and results from this will be incorporated into the larger PFS study, the results of which are expected to be communicated to the market in Q1 2012. The Company was also granted a water exploration license over an interpreted aquifer which is within the same high altitude region of the Andes where other mining companies hold granted water rights. CHILE Caspiche Project Northern Chile - Maricunga In 2005, the Company entered into an agreement with Minera Anglo American Chile Limitada and Empresa Minera Mantos Blancos S.A. (“Anglo American”) with respect to seven properties in the Maricunga region of Chile. The terms of the agreement provided for increasing annual drilling and exploration commitments over five years, and the phased reversion of five properties to Anglo American which has occurred. Exeter has satisfied its obligations under the agreement and spent more than the required minimum expenditures of US$2.55 million, including completing more than 15,500 metres (“m”) of required drilling, and during the first quarter of 2011, exercised its option to acquire a 100% interest in the Caspiche property. Anglo American will retain a 3% net smelter royalty (“NSR”) from production from the property and has the right to buy the property back if it is not put into production within 15 years from the date that the Company exercised its option. In addition, the Company will be required to pay a further 0.08% NSR from production pursuant to an agreement with a private entity. The Company is required to make a US$250,000 advance royalty payment annually up until March 31, 2020 and thereafter US$1 million annually for the period March 31, 2021 to March 31, 2025 or until commencement of commercial production at which time the advance royalty will cease and NSR will be payable. All hard copy data received from Anglo American was digitized, and the satellite (Aster) imagery for the area secured, prior to the commencement of field work in November 2005. Magnetic data acquired for Caspiche was reprocessed to delineate targets for epithermal gold mineralization. Exploration, including geochemical sampling and prospecting was conducted through the field season in early 2006. This work resulted in early reversion of five of the seven properties to Anglo American and allowed Exeter to focus on the two most favourable properties, jointly referred to as the Caspiche project. Previously, exploration by Newcrest Mining led to the discovery and subsequent drilling of the upper levels of a copper-gold porphyry system at Caspiche. The Caspiche project is located in a prolific region of gold porphyry deposits, 15 kilometres (“km”) (10 miles) southeast of Kinross Gold’s Maricunga open pit mine (formerly known as the Refugio mine) and 11 km (7 miles) north of Barrick Gold – Kinross Gold’s Cerro Casale project. Porphyry gold-copper mineralization in the Maricunga belt generally forms as clusters of deposits in close proximity; therefore there is potential for encountering additional mineralized centers at Caspiche. 4 Ongoing exploration work to better determine the grade continuity of the Caspiche porphyry deposit and additional assessments of the potential for deleterious elements and metallurgical characterization studies are in progress, along with baseline environmental and hydrological and pre-feasibility studies. Sideral project The Company entered into an option agreement to acquire 100% of the Sideral project adjacent to its Caspiche project. The agreement provides for the Company to acquire the Sideral property by meeting escalating annual drilling requirements, to a total of 15,000 m (49,213 ft), within four years. After the 15,000 m of drilling is completed, the vendor has a once only back in right to acquire a 60% interest in the property, provided the discovery of a deposit of greater than 100 million tons grading +0.5% copper has been made. Should the vendor elect to back in, it will be required to repay the Company three times its expenditure on the property, alternatively its interest will revert to a 2% NSR. The Company has the right to purchase 50% of the NSR for $10 million. Water rights option The Company secured an option on water rights to a total volume of 300 litres per second from a private Chilean company. The rights relate to surface water flows and are consumptive in nature. The option agreement provides for staged payments deductible from a purchase price of US$15.0 million. The Company can withdraw from the option at any time without penalty. Results from Operations The Company began 2011 with 86,307,503 common shares outstanding and ended the period with 87,220,753 common shares outstanding. During the period ended September 30, 2011, the Company received proceeds of $1.9 million and issued 913,250 common shares upon the exercise of options. Shares issued and proceeds received are summarized below: Options Exercised Total Shares issued Proceeds (000’s) $ $ As at November 10, 2011 the Company had 87,295,753 shares outstanding. 5 Summary of Financial Results Selected Information The Company’s interim consolidated financial statements for the third quarter ended September 30, 2011 (the “Interim Financial Statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following selected financial information is taken from the Interim Financial Statements and should be read in conjunction with those statements. Three months ended September 30, 2011 The Company ended the third quarter with $76.5 million of cash and cash equivalents. The Company incurred approximately $4.4 million in exploration costs in the third quarter of 2011. Stock based compensation expense of $2.0 million was due to recognizing the expense associated with the vesting of certain stock options that were previously granted to employees and consultants. Three months ended September 30, 2011 compared to three months ended June 30, 2011 The loss in the three months ended September 30, 2011 of $6.3 million is lower compared to the loss incurred in the three months ended June 30, 2011 of $8.1 million due to there being approximately $1.3 million less of share-based compensation recognized during the quarter. The decrease in share-based compensation was due to there being options which were fully vested during the second quarter of 2011 thus in the current quarter, these options had no expense relating to them. Nine months ended September 30, 2011 compared to the nine months ended September 30, 2010 At September 30, 2011 the Company had $76.5 million in cash and cash equivalents, $37.6 million more than the $38.9 million held at September 30, 2010. This additional cash resulted from the October 2010 equity financing in which the Company raised gross proceeds of $50.0 million, and the November 2010 exercise of the over-allotment option for gross proceeds of $7.5 million. Mineral property exploration expenses of $15.8 million in the third quarter of 2011, was $1.4 million higher than the $14.4 million incurred in continuing operations in the third quarter of 2010 because of increased expenditure on the various studies including the pre-feasibility studies being conducted at Caspiche. Three months ended September 30, 2011 compared to the three months ended September 30, 2010 The loss in the three months ended September 30, 2011 of $6.3 million is higher compared to the loss incurred in the three months ended September 30, 2010 of $4.0 million as a result of there being approximately $2.2 million in additional mineral property exploration expense due to increased activity on various studies as part of the pre-feasibility study at Caspiche during the third quarter of 2011. The following is a summary of quarterly results for continuing operations taken from the Company’s unaudited quarterly consolidated financial statements reflects information related to continuing operations: ($000's, except share data) Three month period ended September 30, Interest income $ $ 92 Mineral property exploration costs $ $ Stock-based compensation 1 $ $ Loss $ $ Basic and diluted loss per common share $ $ 1) stock-based compensation costs have been allocated to administrative salaries and consulting, management compensation, directors’ fees, mineral property exploration expenditures and shareholder communications. 6 ($000’s) As at September 30, December 31, Total assets $ $ Total liabilities $ $ Share capital $ $ Deficit $ ) $ ) The Company’s cash and cash equivalents as at September 30, 2011 totaled $76.5 million compared with $90.6 million as at December 31, 2010. The funds are highly liquid and are available immediately. The Company had $1.3 million (December 31, 2010 - $1.7 million) of current liabilities, with the decrease reflecting the Company’s lower level of site activity due to the winter months. Site activity has recommenced and expenditures will increase in the coming months. The following selected financial information is a summary of quarterly results taken from the Company’s unaudited quarterly Interim Financial Statements: Comparison to Prior Quarterly Periods ($000’s, except share data) 3rd Quarter* 2nd Quarter* 1st Quarter* 4th Quarter* 3rd Quarter* 2nd Quarter* 1st Quarter* 4th
